2021 IL App (1st) 200985-U

                                                                                    SIXTH DIVISION
                                                                                    December 10, 2021

                                            No. 1-20-0985

 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                     IN THE
                         APPELLATE COURT OF ILLINOIS
                                 FIRST DISTRICT
 ______________________________________________________________________________

 THE PEOPLE OF THE STATE OF ILLINOIS,                           )   Appeal from the
                                                                )   Circuit Court of
           Plaintiff-Appellee,                                  )   Cook County.
                                                                )
     v.                                                         )   No. 19 CR 60227
                                                                )
 LEVANT WALKER,                                                 )   Honorable
                                                                )   Michael Clancy,
           Defendant-Appellant.                                 )   Judge Presiding.


           JUSTICE MIKVA delivered the judgment of the court.
           Presiding Justice Pierce and Justice Harris concurred in the judgment.

                                              ORDER

¶1        Held: Defendant’s conviction for residential burglary is affirmed where (1) the evidence
                was sufficient and (2) the trial court did not abuse its discretion when it did not
                declare a mistrial and instructed the jury to continue deliberating.

¶2        Following a jury trial, defendant Levant Walker was found guilty of residential burglary

and sentenced to seven years in prison. On appeal, Mr. Walker argues that (1) the State failed to

prove him guilty of residential burglary beyond a reasonable doubt, and (2) the trial court abused

its discretion by effectively coercing a verdict when it refused to declare a mistrial. For the

following reasons, we affirm.
No. 1-20-0985

¶3                                       I. BACKGROUND

¶4        Levant “Mississippi” Walker was charged with one count of residential burglary for

breaking and entering the home of Carter Martin on August 17, 2019. After being admonished by

the judge, Mr. Walker chose to represent himself at trial.

¶5        At the trial, Mr. Martin testified that on August 17, 2019, at around 10:30 a.m., he was

watching television alone in his home at 7950 South Wood Street when he heard glass shatter in

the kitchen. He went to his kitchen, located at the back of his house, and discovered a broken

window and glass on the floor. He called 9-1-1 and went to the front of his home to wait for the

police.

¶6        Mr. Martin testified that shortly after calling 9-1-1, he heard a “boom” from the kitchen

and again went to see what it was. In the kitchen, Mr. Martin saw an individual he recognized as

Mr. Walker grasping the inner portion of the windowsill with his shoulders, head, and chest

through the window. Mr. Walker was shirtless, wearing only blue jeans and white gym shoes. Mr.

Martin said, “what the f****,” then saw Mr. Walker push back out of the window, fall to the

ground, and run down a nearby alley. Mr. Martin testified that he had an unobstructed view of Mr.

Walker’s face and saw Mr. Walker’s arms touch the glass as he was leaving the window. Mr.

Martin testified that prior to the incident, he had seen Mr. Walker in person approximately six or

seven times. Mr. Martin said he had never given Mr. Walker permission to enter or take anything

from his home, and Mr. Walker had never been inside Mr. Martin’s home before the incident. Mr.

Martin again called 9-1-1, and soon two Chicago police officers arrived.

¶7        Officer Yore testified that he and his partner, Officer Mohammad, were assigned to

investigate the burglary at Mr. Martin’s house. When they arrived, Mr. Martin told the officers

that he had heard glass breaking and that the person who he knew as “Mississippi” was trying to


                                                -2-
No. 1-20-0985

crawl through the window to enter his home. Officer Yore confirmed that the window was broken.

However, he did not see any blood on the scene, and Mr. Martin similarly said there was no blood

in the kitchen or the yard. The officers took photos of the scene. Mr. Martin testified that the

window was about five or six feet from the ground. In contrast, Officer Yore testified that the

window was about 10 feet from the ground, but said he believed that the window was accessible

from the porch. Whatever item was used to break the window was not found on the scene. After

the incident, Mr. Martin had placed a screen in the broken window. The State published clips from

the body cameras worn by Officers Yore and Mohammad during their time at Mr. Walker’s home.

¶8     Mr. Martin testified that on the day after the incident, August 18, 2019, he was walking to

a nearby store between 1 and 1:30 p.m. when he saw Mr. Walker talking to another person. As Mr.

Martin passed Mr. Walker, Mr. Walker smiled, and Mr. Martin told him, “[w]e going to get you.”

Mr. Martin then ran to a police car that was stopped at a stop sign about 50 feet away. Mr. Martin

told the officer in the car, Officer Perdue, that he had just passed Mr. Walker, who had broken into

his house, and gave the officer Mr. Walker’s description; specifically, that Mr. Walker was a man

in his 40s, wearing navy blue pants and a white shirt. Officer Perdue put out a flash message of

the description and had Mr. Martin get into the back of his squad car.

¶9     After about 15 minutes, Officers Diaz and Alcaraz radioed that they had a person in an

alley matching Mr. Walker’s description. Upon arriving on the scene, Mr. Martin confirmed that

the suspect was Mr. Walker. Officer Perdue conducted a pre-arrest protective pat down, during

which he noticed that Mr. Walker’s inner biceps were bandaged with tissue paper and Scotch tape.

Mr. Walker was arrested and taken back to the police station.

¶ 10   At the police station, Mr. Walker was interviewed by Detective Terance Nalls and another

detective. Detective Nalls also testified that Mr. Walker’s inner biceps were wrapped with tissue


                                               -3-
No. 1-20-0985

paper and Scotch tape. Detective Nalls testified that the interview was not recorded because

recording an interview is not required for residential burglary crimes under Chicago Police

Department directives and statutes. According to the detective, after being read his Miranda rights,

Mr. Walker indicated that he understood his rights and agreed to speak to the detectives. Detective

Nalls testified that when he asked what had happened, Mr. Walker said that he went to the

residence “to take s****.” When asked how he got into the window, Mr. Walker said that he went

up the back stairs and broke the window with a brick. From there, he was able to lean across the

porch and climb through the window. Mr. Walker said that after he got further inside the window,

the owner of the house saw him, so he exited the window, fell to the ground, and took off running.

Detective Nalls also said that Mr. Walker explained that he sustained cuts on his upper body

underneath his arms when he fell from the window. Detective Nalls did not get a signed written

version of Mr. Walker’s statements.

¶ 11   Mr. Walker did not testify.

¶ 12   The jury deliberations spanned two different days, during which several questions were

asked by the jury. Because Mr. Walker is arguing that this process resulted in a coerced verdict,

we will discuss the deliberations in more detail below. Ultimately, the jury found Mr. Walker

guilty of residential burglary.

¶ 13   The trial court denied Mr. Walker’s motion for a new trial and sentenced Mr. Walker to

seven years in prison. The court also denied Mr. Walker’s motion to reconsider his sentence. This

appeal followed.

¶ 14                                   II. JURISDICTION

¶ 15   Mr. Walker’s motion to reconsider his sentence was denied on August 11, 2020, and he

timely filed his notice of appeal on August 20, 2020. We have jurisdiction pursuant to article VI,


                                               -4-
No. 1-20-0985

section 6, of the Illinois Constitution (Ill. Const. 1970, art. VI, § 6) and Illinois Supreme Court

Rules 603 (eff. Feb. 6, 2013) and 606 (eff. July 1, 2017), governing appeals from final judgments

in criminal cases.

¶ 16                                      III. ANALYSIS

¶ 17                  A. The Evidence Was Sufficient to Support the Verdict

¶ 18   On appeal, Mr. Walker argues that the evidence was insufficient to prove beyond a

reasonable doubt that he was guilty of residential burglary. Specifically, he argues that the evidence

was insufficient to show that he had pulled himself through the window, as Mr. Martin claimed,

because (1) there was no blood on the broken glass or at the scene, and (2) to the extent that Mr.

Martin’s testimony was confirmed by Mr. Walker’s own statement to detectives, that statement

was not memorialized, and should not therefore have been relied on.

¶ 19   Due process provides that a defendant may not be convicted “except upon proof beyond a

reasonable doubt of every fact necessary to constitute the crime with which he is charged.” In re

Winship, 397 U.S. 358, 364 (1970). When reviewing a challenge to the sufficiency of the evidence,

a reviewing court will not retry a defendant. People v. Cox, 195 Ill. 2d 378, 387 (2001). Instead,

the reviewing court must determine “whether, after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). The trier of

fact remains responsible for “making determinations regarding the credibility of witnesses, the

weight to be given their testimony, and the reasonable inferences to be drawn from the evidence.”

People v. Ross, 229 Ill. 2d 255, 272 (2008). However, a conviction will be set aside where the

evidence is so unreasonable, improbable, or unsatisfactory that there remains a reasonable doubt

of the defendant’s guilt. People v. Smith, 185 Ill. 2d 532, 542 (1999).


                                                -5-
No. 1-20-0985

¶ 20   To convict a defendant of residential burglary, the State must prove that the defendant

knowingly entered the dwelling of another without authority and with intent to commit a theft or

felony. 720 ILCS 5/19-3(a) (West 2018). The evidence here is sufficient to convict Mr. Walker of

residential burglary. That evidence included the testimony of Mr. Martin that he was at his home

when he heard glass break, he discovered a window in his kitchen had been broken, and later saw

Mr. Walker climbing through the broken window. Mr. Martin identified Mr. Walker as the

individual who had been climbing through the window both to police at his house the day of the

incident and the following day when Mr. Walker was apprehended.

¶ 21   This firsthand account is confirmed by Detective Nalls’s testimony about what Mr. Walker

acknowledged in his police interview. Mr. Walker admitted that he went to Mr. Martin’s home “to

take s****” and entered the home by going up the back stairs, breaking the window with a brick,

and leaning across the porch railing to climb through the window.

¶ 22   Viewing this evidence in the light most favorable to the prosecution, a rational trier of fact

could have found the evidence and testimony established that Mr. Walker had entered Mr. Martin’s

home, by putting himself through the window that he had broken, without Mr. Martin’s authority

and with an intent to commit a theft.

¶ 23   Mr. Walker argues that the evidence is contradicted by the fact that Mr. Walker did not

have any injuries on his hands or forearms when he was arrested the following day. Mr. Walker

claims that this is inconsistent with his having climbed through the window because in the

photographs shown to the jury the windowsill still had shards of broken glass on it. According to

Mr. Walker, if he had crawled into the window, he would have been unable to avoid cutting his

hands on those shards.

¶ 24   While Mr. Walker did not have cuts on his hands or forearms, he did have cuts on the inside


                                               -6-
No. 1-20-0985

of his biceps. Both Officer Perdue and Detective Nalls testified that they saw these injuries. Also,

the jury was aware that there was no blood on the scene through the testimony of both Mr. Martin

and Officer Yore and was able to consider this as part of its deliberations.

¶ 25   The jury could have reasonably believed that Mr. Walker was careful going into the

window but cut his biceps while falling out of the window. They also could have reasonably

inferred that, given that Mr. Walker bandaged his cuts with just tissue paper and scotch tape, the

cuts were not the kind that would yield copious amounts of blood. It is the responsibility of the

trier of fact, not this court, to “weigh the evidence, and to draw reasonable inferences from basic

facts to ultimate facts.” People v. Siguenza-Brito, 235 Ill. 2d 213, 224 (2009).

¶ 26   Similarly, Mr. Walker relies on the fact that no brick or other object was ever recovered to

confirm Mr. Martin’s testimony that Mr. Walker threw a brick through his window. However, the

jury saw photographs depicting the broken window so there was clearly some physical evidence

to corroborate that aspect of Mr. Martin’s testimony.

¶ 27   Mr. Walker also argues that his alleged confession to Detective Nalls after his arrest could

not be used to bolster the guilty verdict as it was “unbelievable” because it was not memorialized

in writing. The jury was aware, through Detective Nalls’s testimony, that Mr. Walker’s alleged

confession was not memorialized in writing. It was the jury’s responsibility to determine whether

Detective Nalls’s testimony, in the absence of a memorialized and signed statement, was credible.

A reviewing court cannot substitute its own judgment for that of the trier of fact on issues of

witness credibility (People v. Cooper, 194 Ill. 2d 419, 431 (2000)), and we will not do so here.

¶ 28   Additionally, just as Mr. Walker’s statement corroborated Mr. Martin’s testimony, Mr.

Martin’s testimony corroborated Detective Nalls’s testimony about Mr. Walker’s admissions.

Detective Nalls testified that Mr. Walker said he went to Mr. Martin’s house “to take s****” and


                                                -7-
No. 1-20-0985

that Mr. Walker said he got into the window by going up the back stairs and using a brick to break

the glass, then leaned over the porch railing and climbed through the window. This is in line with

the testimony given by Mr. Martin, who said that he heard a glass breaking and saw the broken

window in his kitchen and, after briefly leaving the kitchen to call police, saw Mr. Walker climbing

through the broken window. These two versions of what occurred corroborated each other.

¶ 29   Nothing in the finding of guilt was so unreasonable, improbable, or unsatisfactory to shed

doubt on the jury’s verdict. In sum, the evidence, viewed as a whole and in the light most favorable

to the prosecution, is sufficient to support the jury’s determination that Mr. Walker entered Mr.

Martin’s home without his authority with an intent to commit a theft.

¶ 30                   B. The Trial Court Did Not Coerce the Jury’s Verdict

¶ 31   Mr. Walker next argues that the trial court coerced the jury’s verdict by refusing to declare

a mistrial. At the conclusion of the trial, but before deliberations began, the judge gave the

following jury instructions that are relevant to this issue:

                “You have before you evidence the defendant made a statement relating to the

       offense charged in the information. It is for you to determine whether the defendant made

       the statement and if so, what weight should be given to the statement. In determining the

       weight to be given to a statement, you should consider all of the circumstances under which

       it was made.

                ***

                A person commits the offense of residential burglary when he knowingly and

       without authority enters the dwelling place of another with the intent to commit therein the

       offense of theft.

                The term dwelling place means a house *** which at the time of the alleged offense,


                                                 -8-
No. 1-20-0985

       the owner actually resides—the owners actually reside or in their absence intend within a

       reasonable period of time to reside.

                To sustain the charge of residential burglary, the State must prove the following

       propositions: First, that the defendant knowingly entered the dwelling place of another.

       And second, that the defendant did so without authority. And third, that the defendant did

       so with the intent therein to commit the offense of theft.

                If you find from your consideration of all the evidence that each one of these

       propositions has been proved beyond a reasonable doubt, you should find the defendant

       guilty. If you find from your considerations of all the evidence that any one of these

       propositions has not been proved beyond a reasonable doubt, you should find the defendant

       not guilty.”

¶ 32   Deliberations began at 3:30 p.m. on November 14, 2019. At 5 p.m., the trial court indicated

it had received several questions from the jury. The transcript reflects that the court reported to the

State and Mr. Walker as follows:

                “[Juror 1] is the, I assume the author whose name is first on it.

                [Juror 1]: May we be granted a law book with thorough definitions of the crime.

                Second question: Is it standard police protocol for Detective Nalls and the other

       detective to have the defendant not sign his comment ‘I was there to take shit.’

                [Juror 2]. Number three: Is it standard procedure for the evidence team to come out

       on the same day of the crime or does this happen the next day afterwards?

                The fourth question is does the third point of the definition of residential burglary

       mean an intent of burglary must be proven by direct evidence of something stolen, or is it

       to be assumed that intent was specifically for robbing the residence. [Juror 1].”


                                                 -9-
No. 1-20-0985

¶ 33   The court asked the parties for a response, and the State argued that the court should simply

say that they had been given the law that applied to the case and “ha[d] all the evidence.” Mr.

Walker asked that “some type of law books” be sent to the jury to help them “really understand

the definition of burglary and things of that nature.”

¶ 34   The court thanked the parties for their responses and said it would respond that “the law

that applies to this case is stated in the instructions” and that “the evidence which you should

consider consists only of the testimony of the witnesses and the exhibits and stipulations which

the court has received.” Mr. Walker again asked the judge to send a law book to the jury, and the

judge again declined, explaining that the jury generally cannot have a law book. The court noted

that “neither the State nor the defense” had introduced any evidence at trial of “a standard police

protocol with Detective Nalls or anyone else,” so that evidence, if it in fact existed, should not be

considered.

¶ 35   The court sent the jurors the first answers to their questions at 5:15 p.m. At 5:30 p.m.,

another note came from the jury requesting transcripts. Again, the court reported this to the State

and to Mr. Walker. The court advised the parties that he would respond to that request by stating:

       “Those of you who took notes during trial may use your notes to refresh your memory

       during jury deliberation. Each juror should rely on his or her recollection of the evidence.

       Just because a juror has taken notes does not necessarily mean that his or her recollection

       of the evidence is any better or more accurate than the recollection of a juror who did not

       take notes.

                  Court transcript copies or copy of court transcripts [are] not available at this time.”

Neither party objected and the court sent this response at 5:40 p.m., telling the jury to “[c]ontinue

to deliberate.”


                                                  - 10 -
No. 1-20-0985

¶ 36    At 5:55 p.m., the jurors sent a third note that said, “[d]espite thorough deliberation, we are

unable to reach a unanimous decision. Thank you.” The court raised the question with Mr. Walker

and with the State whether it should simply respond “continue to deliberate” or give the jury

Illinois Pattern Jury Instructions, Criminal, No. 26.07 (4th ed. 2000), commonly known as a Prim

instruction (see People v. Prim, 53 Ill. 2d 62, 75-76 (1972)). The State requested the Prim

instruction and Mr. Walker said, “[d]oesn’t matter to me, your Honor. Give it to them.” The court

then brought the jurors back into the courtroom and instructed them as follows, in accord with

Prim:

                “The verdict must represent the considered judgment of each juror. In order to

        return a verdict it is necessary that each juror agree thereto. Your verdict must be

        unanimous. It is your duty as jurors to consult with one another and to deliberate with a

        view to reaching an agreement, if you can do so without violence to your individual

        judgment.

                Each of you must decide the case for yourself. But do so only after impartial

        consideration of the evidence with your fellow jurors.

                In the course of your deliberations do not hesitate to re-examine your own views

        and change your opinion if convinced it is erroneous. But do not surrender your honest

        conviction as to the weight or affect [sic] of the evidence solely because of your fellow

        jurors. Or for the mere purpose of returning a verdict.

                You are not partisans, you are judges. Judges of the facts. Your sole interest is to

        ascertain the truth from the evidence in the case.

                Ask you to please go back to the jury[ ]room. You will get this instruction in writing

        and please continue to deliberate.”


                                                - 11 -
No. 1-20-0985

¶ 37   The court allowed the jury to continue deliberations until 7 p.m., at which time it sent them

home until the following day.

¶ 38   Although it is unclear from the record when deliberations resumed, the jury was told to

arrive at 9:30 a.m. the following day. At some unspecified time, another note was received from

the jury. The first question read, “[d]ear Judge, some members of the jury find the Defendant not

guilty due to the fact that they believe the law was misapplied by the Prosecution in this case. What

do we do in this case?” A second question read, “[w]hat do we do if someone is convinced of their

own opinion of what burglary [is] over the law?”

¶ 39   The judge again reported these notes to the State and to Mr. Walker. Mr. Walker again

wanted a definition of burglary provided to the jury, while the State maintained that the jury

already had the proper definition of burglary and “all the evidence” that it could consider in

deciding whether the State had established the elements of that offense. The State further said that

“[a]t this point, if there’s somebody back there who’s refusing to deliberate or refusing to follow

the law as given to them by the Court, which is the actual law, then we either need to strike that

person and put an alternate in, or we need to hang [the jury],” to which Mr. Walker responded,

“[n]o, I object to that.” The judge informed the parties that it would respond to the questions by

telling the jury that he had provided them with the applicable law during the jury instructions, that

the law must be followed, and that they had agreed to follow the law. When the court brought the

jury out again, its precise instructions were as follows:

                “The law that applies to this case is stated in the instructions that you have received

       and it is your duty to follow all of them. You must not single out certain instructions and

       disregard others.

                So again, let me repeat: The law that applies to this case is stated in these


                                                - 12 -
No. 1-20-0985

       instructions which you have, obviously, in back, and it is your duty to follow all of them.

       You must not single out certain instructions and disregard others.

                And I want to go back to some questioning when we—when you were under oath

       and you were questioned by me earlier, before the jury was selected. We went through a

       number of things, but one of the questions I state—let you know is that at the end of the

       trial, I will instruct the jury on the law. The law must be followed even if you disagree with

       it.

                                                   ***

                What I think I probably said to you was this, word for word: You understand it is

       your duty to follow the law that I give to you, even if you personally disagree with it. And

       each of you answered, yes, that you understood that it’s your duty to follow the law that I

       give you, even if you—even if you disagree with it.

                So with those instructions, I’d ask you to go back to the jury room and continue to

       deliberate. Thank you.”

¶ 40   The jury left the room. Mr. Walker then asked, again, for the definition of burglary “straight

out of the book” to be sent to the jury. The court denied this request, maintaining that the jury

instruction already given to the jury regarding the elements of burglary had been appropriate.

Sometime later another note was sent, this time stating: “The jury environment is too hostile. We

cannot come to a conclusion.”

¶ 41   The court asked the parties for suggestions, and the State requested that the court question

the person who was apparently refusing to follow the law, strike that person, and replace him or

her with an alternate juror. Mr. Walker objected. The court declined to do as the State had

suggested, opting instead to bring the jury back out, read them the Prim instruction again, and ask


                                               - 13 -
No. 1-20-0985

them to continue deliberating.

¶ 42   The next time they came out, the jury delivered its verdict, finding Mr. Walker guilty of

residential burglary. The court polled the jury and each juror assured the judge that that was his or

her verdict.

¶ 43   Mr. Walker argues that the trial court effectively coerced the jury’s guilty verdict by

refusing to declare a mistrial after the jury “repeatedly” told the court that they were deadlocked.

Mr. Walker is correct that the possibility of a hung jury is an inevitable byproduct of a unanimous

verdict requirement, and “the jury cannot be compelled to reach a verdict in all instances.” People

v. Gregory, 184 Ill. App. 3d 676, 681 (1989). On the other hand, a “trial court has discretion to

have the jury continue its deliberation even though the jury has reported it is deadlocked and will

be unable to reach a verdict.” People v. Ferro, 195 Ill. App. 3d 282, 292 (1990) (citing People v.

Cowan, 105 Ill. 2d 324, 328 (1985)). Moreover, “a trial judge has the duty to provide guidance to

a jury that is not hopelessly deadlocked.” Gregory, 184 Ill. App. 3d at 681 (citing People v. Prim,

53 Ill. 2d 62, 64 (1972)). A trial judge’s decision to continue deliberations will be reversed only if

it is an abuse of the court’s discretion, even where the jury has reported to the court that it is

“hopelessly deadlocked.” (Internal quotation marks omitted.) People v. Green, 91 Ill. App. 3d

1085, 1090 (1980). And an abuse of discretion exists “only where the trial court’s ruling is so

arbitrary or fanciful that no reasonable person would take the view adopted by the trial court.”

(Internal quotation marks omitted.) People v. Simmons, 2016 IL App (1st) 131300, ¶ 114.

¶ 44   If the court chooses to tell the jury to continue deliberations, that instruction “should be

simple, neutral, and not coercive.” Ferro, 195 Ill. App. 3d at 293. “The test for determining

whether the trial court’s comments to the jury were improper *** is whether, under the totality of

the circumstances, the language used by the court actually interfered with the jury’s deliberations


                                                - 14 -
No. 1-20-0985

and coerced a guilty verdict.” People v. McCoy, 405 Ill. App. 3d 269, 275 (2010). Because we are

not privy to the jurors’ subjective thoughts, we must examine the trial court’s instructions to see if

they likely “imposed such confusion or pressure on the jury to reach a verdict that the accuracy

and integrity of the verdict returned becomes uncertain.” Id.

¶ 45   Here, the jury deliberated for approximately three-and-a-half hours the first day, and during

that time sent notes to the court three different times. With the third note, the jurors indicated for

the first time that they were “unable to reach a unanimous decision.” At this point, the court read

the jury the Prim instruction for the first time. As our supreme court explained:

       “The Prim instruction informs the jury of the requirement that the verdict be unanimous;

       that the jury has a duty to deliberate; that jurors must impartially consider the evidence;

       and that jurors should not hesitate to reexamine their views and change their opinions if

       they believe them to be erroneous, provided the change is not solely because of the opinion

       of fellow jurors or for the mere purpose of returning a verdict.” People v. Chapman, 194

       Ill. 2d 186, 222 (2000).

¶ 46   The length of deliberations on the following day is unclear from the record. During that

time, the court received two notes from the jury. In the first, two individuals indicated that at least

one juror was not applying the law correctly. In response, the judge brought the jurors out and

reminded them that before being sworn in they had assured the court that they would follow the

law even if they disagreed with it. In the second note, the jury again indicated it could not reach a

unanimous decision and, further, that the “jury environment [wa]s too hostile.” The court gave the

jurors a second Prim instruction and, after an undisclosed amount of time, the jury reached its

verdict of guilty. The jurors were polled, and each indicated that this was his or her verdict.

¶ 47   We cannot say that the trial court here abused its discretion by instructing the jury to


                                                - 15 -
No. 1-20-0985

continue their deliberations. The court gave the Prim instruction after the first time the jury

indicated it was deadlocked, instructed the jurors that they had agreed to follow the law even if

they did not agree with it when notes indicated that a juror may have been ignoring the law, and

gave the Prim instruction a second time when the jury again indicated that it was deadlocked.

¶ 48    Mr. Walker argues that the trial court should have declared a mistrial in light of the jury

“repeatedly communicat[ing] to the judge that it could not reach a unanimous verdict,” “effectively

request[ing]” the court do so “several times when reporting it was deadlocked,” stating that “the

environment in the jury room had become hostile,” and “indicat[ing] that numerous jurors had

ceased deliberating.” But “[t]here is no requirement that a mistrial be declared because of the

jurors’ inability to come to a unanimous verdict immediately,” and a trial court is not “required to

accept a jury’s assessment of its own ability to reach a verdict.” People v. Logston, 196 Ill. App.

3d 30, 33 (1990).

¶ 49    This is not like People v. Wilcox, 407 Ill. App. 3d 151, 163 (2010), which is the case relied

on by Mr. Walker. In Wilcox, the court told the jury, “ ‘[w]hen you were sworn in as jurors and

placed under oath you pledged to obtain a verdict. Please continue to deliberate and obtain a

verdict.” Id. In contrast, in the Prim instruction, the court here specifically stated, “do not surrender

your honest conviction as to the weight or affect [sic] of the evidence solely because of your fellow

jurors. Or for the mere purpose of returning a verdict.” Unlike in Wilcox, the trial judge in this case

never suggested to the jury that they would not be able to leave unless and until they reached a

unanimous verdict.

¶ 50    Mr. Walker argues that the trial court’s failure to declare a mistrial was “compounded by

[its] refusal to engage with the jury’s concerns.” The trial court provided the jury with multiple

simple, neutral, non-coercive instructions, after which the jury agreed on a verdict of guilty. Mr.


                                                 - 16 -
No. 1-20-0985

Walker provides no authority to suggest that the trial judge was required to do anything more.

Under the totality of the circumstances, we find no abuse of discretion by this trial judge.

¶ 51                                    IV. CONCLUSION

¶ 52   For the foregoing reasons, we affirm the judgment of the trial court.

¶ 53   Affirmed.




                                               - 17 -